Exhibit 10.1


SECURITIES PURCHASE AGREEMENT
This SECURITIES PURCHASE AGREEMENT (this “Agreement”) dated November 14, 2019,
is entered into by and among (i) Yield10 Bioscience, Inc., a Delaware
corporation (the “Company”), and (ii) each person listed on Schedule I hereto
(each, an “Investor” and collectively, the “Investors”).
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to each Investor, and each Investor, severally
and not jointly, desires to purchase from the Company, an aggregate of 5,750
units of the Company’s securities (each, a “Unit” and collectively, the
“Units”), in a private placement pursuant to Section 4(a)(2) of the Securities
Act of 1933, as amended (the “Securities Act”); and
WHEREAS, as provided in the certificate of designation, in the form of Exhibit A
attached hereto (the “Certificate of Designation”), to be filed by the Company
prior to the Closing (as defined below) with the Secretary of State of the State
of Delaware, each share of Preferred Stock will automatically convert into one
share of Common Stock upon the effectiveness of the filing with the Secretary of
State of the State of Delaware of an amendment (the “Charter Amendment”) to the
Company’s Restated Certificate of Incorporation, as amended, increasing the
number of authorized shares of Common Stock to a number to be determined in
consultation with the Investors.
NOW THEREFORE, in consideration of the mutual covenants made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Purchase and Sale of Securities. Subject to the terms and conditions hereof,
each Investor agrees, severally and not jointly, to purchase from the Company,
and the Company agrees to sell to the Investors at the Closing, the number of
Units set forth opposite each such Investor’s name on Schedule I hereto for the
aggregate purchase price set forth in Schedule I hereto. Each Unit will consist
of one share of our Series B Preferred Stock, par value $0.01 per share (the
“Series B Preferred Stock”) convertible into 5,000 shares of common stock,
Series A Warrants to purchase 5,000 shares of common stock and Series B Warrants
to purchase 5,000 shares of common stock, at a price of $1,000 per Unit.
2.    Issuance of Securities. Notwithstanding anything in this Agreement to the
contrary, the Company shall have no obligation to sell any of the Securities (as
defined below) to any person who is a resident of a jurisdiction in which the
sale of Securities to such person would constitute a violation of the
securities, “blue sky” or other similar laws of such jurisdiction (collectively
referred to as the “State Securities Laws”). For purposes of this Agreement,
“Securities” shall mean the shares of Series B Preferred Stock (the “Preferred
Shares”) and the shares of Common Stock issued or issuable upon conversion of
the Preferred Shares, the Series A Warrants and the Series B Warrants (such
shares of Common Stock, the “Underlying Shares”).





--------------------------------------------------------------------------------





3.    The Closing. The closing of the purchase and sale of the Units (the
“Closing”) shall take place at the headquarters of the Company as promptly as
practicable after the satisfaction or waiver (to the extent permitted by law) of
the conditions set forth in Section 7 hereof, or at such other time and place as
the Company may designate by notice to the Investors (such date and time being
referred to herein as the “Closing Date”); provided, however, that if the
Closing Date does not occur on or before February 1, 2020, this Agreement may be
terminated by any Investor, as to such Investor’s obligations hereunder and
without any effect whatsoever on the obligations between the Company and the
other Investors, by written notice to the other parties.
4.    Payment for Securities. Payment for the Units shall be received by the
Company from the Investors by wire transfer of immediately available funds or
other means approved by the Company at or prior to the Closing, at the price of
$1,000.00 per Unit. The Company shall deliver or cause its transfer agent to
deliver certificates representing the Preferred Shares, the Series A Warrants
and the Series B Warrants, that each Investor purchases to each such Investor at
the Closing bearing the legend set forth in Section 10.
5.    Representations and Warranties of the Company. Except as otherwise
specifically described in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2018, the Company’s Quarterly Reports on Form 10-Q for the
quarters ended March 31, 2019, June 30, 2019, and September 30, 2019, and any
current reports on Form 8-K filed by the Company subsequent to December 31, 2018
and through the date of this Agreement with the Securities and Exchange
Commission (the “Commission”), including the information incorporated by
reference therein (collectively, the “Disclosure Package”), the Company hereby
represents and warrants to and covenants with the Investors, as of the date
hereof and as of the Closing, that:
(a)    Organization, Good Standing and Qualification. The Company is duly formed
and validly existing under the laws of Delaware, with full corporate power and
authority to conduct its business as it is currently being conducted and to own
its assets; and has secured any other material authorizations, approvals,
permits and orders required by law for the conduct by the Company of its
business as it is currently being conducted. Metabolix GmbH and Metabolix
Oilseeds, Inc., the Company’s wholly-owned subsidiaries (the “Subsidiaries”),
are duly formed and validly existing under the laws of Germany and Canada,
respectively, with full corporate power and authority to conduct their
respective businesses as they are currently being conducted and to own their
respective assets; and has secured any other material authorizations, approvals,
permits and orders required by law for the conduct by the Subsidiaries of their
businesses as they are currently being conducted. The Company has no material
subsidiaries other than the Subsidiaries.


2

--------------------------------------------------------------------------------





(b)    Authorization. The Company has all corporate right, power and authority
to enter into this Agreement and, subject to receipt of the approval of (i) the
Charter Amendment by the holders of a majority of the Company’s outstanding
shares of Common Stock and (ii) the issuance of securities to the Investors
pursuant to Nasdaq Marketplace Rule 5635(d) (the “Stockholder Approval”), to
consummate the transactions contemplated hereby. Except for the Stockholder
Approval, all corporate action on the part of the Company, its directors and
stockholders necessary for the authorization, execution, delivery and
performance of this Agreement by the Company, the authorization, sale, issuance
and delivery of the Securities contemplated herein and the performance of the
Company’s obligations hereunder has been taken. This Agreement has been duly
executed and delivered by the Company and constitutes the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms.
(c)    Capitalization.
(i)    As of the date hereof, the authorized capital stock of the Company
consisted of 5,000,000 shares of preferred stock, none of which were issued and
outstanding, and 60,000,000 shares of Common Stock, 12,519,017 shares of which
were issued and outstanding. The Preferred Stock and the Common Stock are
collectively referred to herein as the “Capital Stock.” All of the issued and
outstanding shares of Capital Stock have been duly authorized, validly issued
and are fully paid and nonassessable. As of September 30, 2019, 7,039,784 shares
of Common Stock issuable upon exercise of warrants were outstanding, options to
purchase 2,484,475 shares of Common Stock were outstanding, and an additional
25,180 shares of Common Stock were available for issuance under the Company’s
Stock Option and Incentive Plan. Except as set forth in the preceding sentence
and in the Company’s Registration Statement on Form S-1 (Reg. No. 333-233683),
as of the date hereof there are no outstanding options, warrants, rights
(including conversion or preemptive rights), agreements, arrangements or
commitments of any character, whether or not contingent, relating to the issued
or unissued Capital Stock of the Company or obligating the Company to issue or
sell any share of Capital Stock of, or other equity interest in, the Company.
(ii)    The Common Shares and the Preferred Shares have been duly authorized
and, when issued, delivered and paid for in the manner set forth in this
Agreement, will be validly issued, fully paid and non-assessable and shall be
free and clear of any encumbrances, preemptive rights or restrictions (other
than as provided in this Agreement or any restrictions on transfer generally
imposed under applicable securities laws). Subject to receipt of Stockholder
Approval, the Underlying Shares, when issued in accordance with the Certificate
of Designation and this Agreement, will be validly issued, fully paid and
non-assessable and shall be free and clear of any encumbrances, preemptive
rights or restrictions (other than as provided


3

--------------------------------------------------------------------------------





in this Agreement or any restrictions on transfer generally imposed under
applicable securities laws).
(iii)    No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Company Covered
Person, except for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or
(d)(3), is applicable. For purposes of this Agreement a “Company Covered Person”
means, with respect to the Company as an “issuer” for purposes of Rule 506 of
the Securities Act, any person listed in the first paragraph of Rule 506(d)(1).
(iv)    The Company owns all of the issued and outstanding equity interests of
its Subsidiaries.
(d)    Consents. The Company is not required to obtain any material consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of this Agreement, other than the
Stockholder Approval, filings that have been made, or will be made, pursuant to
the rules and regulations of The Nasdaq Stock Market LLC (“Nasdaq”), applicable
State Securities Laws and post-sale filings pursuant to applicable federal and
State Securities Laws which the Company undertakes to file or obtain within the
applicable time periods.
(e)    Securities Laws. Assuming the accuracy of each Investor’s representations
and warranties set forth in Section 6, no registration under the Securities Act
is required for the offer and sale of the Securities by the Company to the
Investors as contemplated hereby.
(f)    Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened in writing against the
Company or any of its directors and officers that questions the validity of this
Agreement or the right of the Company to enter into this Agreement or to
consummate the transactions contemplated hereby. There is no action, suit,
proceeding or investigation pending or, to the Company’s knowledge, currently
threatened in writing against the Company or any subsidiary or any of their
respective directors and officers which would have, either individually or in
the aggregate, a Material Adverse Effect (as defined below).
(g)    Filings. The Company has filed all forms, reports and documents required
to be filed by it with the Commission (collectively, the “Company SEC Reports”).
As of the respective dates they were filed (except if amended, updated or
superseded by a filing made by the Company with the Commission prior to the date
of this Agreement, then on the date of such filing), the Company SEC Reports
complied in all material respects with the requirements of the


4

--------------------------------------------------------------------------------





Securities Act or the Exchange Act, as the case may be, and the applicable rules
and regulations of the Commission thereunder.
(h)    Financial Statements. The consolidated financial statements of the
Company (including any notes thereto) contained in the Disclosure Package (i)
complied as to form in all material respects with the published rules and
regulations of the Commission with respect thereto, (ii) were prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods indicated (except as may be
indicated in the notes thereto or, in the case of unaudited financial
statements, as permitted by Form 10-Q or Form 8-K) and (iii) each presented
fairly, in all material respects, the consolidated financial position of the
Company and its consolidated subsidiaries as of the respective dates thereof and
for the respective periods indicated therein, except as otherwise noted therein
(subject, in the case of unaudited financial statements, to normal and recurring
year-end adjustments which were not and are not expected, individually or in the
aggregate, to have a Material Adverse Effect). The Company has not had any
material disagreement with any of its auditors regarding accounting matters or
policies during any of its past three full fiscal years or during the current
fiscal year-to-date, which disagreements would require disclosure to the
Company’s Board of Directors.
(i)    Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company or any subsidiary of the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
person with respect to the transactions contemplated by this Agreement, other
than those payable to Ladenburg Thalmann & Co. Inc., the Company’s financial
advisor. The Investors shall have no obligation with respect to any fees or with
respect to any claims made by or on behalf of other persons for fees of a type
contemplated in this Section that may be due in connection with the transactions
contemplated by this Agreement.
(j)    Acknowledgment Regarding Investors’ Purchase of Securities. The Company
acknowledges and agrees that each of the Investors is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Investor is acting as a financial advisor or fiduciary of the Company (or in any
similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Investor or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Investors’ purchase
of the Securities. The Company further represents to each Investor that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.


5

--------------------------------------------------------------------------------





(k)    Acknowledgment Regarding Investors’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 6(a)(iv) and 12 hereof), it is understood and acknowledged by the
Company that: (i) none of the Investors has been asked by the Company to agree,
nor has any Investor agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term, (ii)
past or future open market or other transactions by any Investor, specifically
including, without limitation, short sales or “derivative” transactions, before
or after the Closing, may negatively impact the market price of the Company’s
publicly-traded securities, (iii) any Investor, and counter-parties in
“derivative” transactions to which any such Investor is a party, directly or
indirectly, may presently have a “short” position in the Common Stock and (iv)
each Investor shall not be deemed to have any affiliation with or control over
any arm’s length counter-party in any “derivative” transaction. The Company
further understands and acknowledges that, except as otherwise provided by
applicable law or the policies of the Company applicable to directors, officers
and employees of the Company, (y) one or more Investors may engage in hedging
activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Underlying Shares deliverable with respect to Securities are being
determined, and (z) such hedging activities (if any) could reduce the value of
the existing stockholders’ equity interests in the Company at and after the time
that the hedging activities are being conducted. The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of this
Agreement.
6.    Representations and Warranties of the Investors. As of the date hereof and
as of the Closing, each of the Investors, severally and not jointly, hereby
represents and warrants to and covenants with the Company that:
(a)    General.
(i)    The Investor has all requisite authority to purchase the Securities,
enter into this Agreement and to perform all the obligations required to be
performed by the Investor hereunder, and such purchase will not contravene any
law, rule or regulation binding on the Investor or any investment guideline or
restriction applicable to the Investor.
(ii)    The Investor is acquiring the Securities for its own account and is not
acquiring the Securities as a nominee or agent or otherwise for any other
person.
(iii)    The Investor will comply with all applicable laws and regulations the
Investor is required to comply with in connection with the purchase or sale of
Securities in effect in any jurisdiction in which the Investor purchases or
sells Securities and obtain any consent, approval or permission the Investor is
required to obtain in connection with such


6

--------------------------------------------------------------------------------





purchase or sale of Securities under the laws and regulations of any
jurisdiction to which the Investor is subject or in which the Investor makes
such purchases or sales, and the Company shall have no responsibility therefor.
(iv)    Other than consummating the transactions contemplated hereby, the
Investor has not directly or indirectly, nor has any person acting on behalf of
or pursuant to any understanding with such Investor, executed any purchases or
sales, including short sales, of the securities of the Company during the period
commencing as of the time that such Investor first received a term sheet
(written or oral) from the Company or any other person representing the Company
setting forth the material terms of the transactions contemplated hereby and
ending immediately prior to the execution hereof. Notwithstanding the foregoing,
in the case of an Investor that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Investor’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Investor’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement. Other than to
other persons party to this Agreement, such Investor has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect short sales or similar transactions in the
future.
(b)    Information Concerning the Company.
(i)    The Investor understands and accepts that the purchase of the Securities
involves various risks. The Investor represents that it is able to bear a
complete loss of its investment in the Securities.
(ii)    The Investor confirms that it is not relying on any communication
(written or oral) of the Company or any of its affiliates, as investment advice
or as a recommendation to purchase the Securities. It is understood that
information and explanations related to the terms and conditions of the
Securities provided by the Company or any of its affiliates shall not be
considered investment advice or a recommendation to purchase the Securities, and
that neither the Company nor any of its affiliates is acting or has acted as an
advisor to the Investor in deciding to invest in the Securities. The Investor
acknowledges that neither the Company nor any of its affiliates has made any
representation regarding the proper characterization of the Securities for
purposes of determining the Investor’s authority to invest in the Securities.


7

--------------------------------------------------------------------------------





(iii)    The Investor acknowledges that it has had the opportunity to review
this Agreement (including all exhibits and schedules hereto) and the Disclosure
Package and has been afforded (A) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Securities
and the merits and risks of investing in the Securities; (B) access to
information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (C) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment.
(iv)    The Investor understands that, unless the Investor notifies the Company
in writing to the contrary at or before the Closing, each of the Investor’s
representations and warranties contained in this Agreement will be deemed to
have been reaffirmed and confirmed as of the Closing, taking into account all
information received by the Investor.
(v)    The Investor understands that no federal or state agency has passed upon
the merits or risks of an investment in the Securities or made any finding or
determination concerning the fairness or advisability of this investment.
(vi)    The Investor is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
(c)    Non-reliance.
(i)    The Investor represents that it is not relying on (and will not at any
time rely on) any communication (written or oral) of the Company, as investment
advice or as a recommendation to purchase the Securities, it being understood
that information and explanations related to the terms and conditions of the
Securities shall not be considered investment advice or a recommendation to
purchase the Securities.
(ii)    Except as expressly provided herein, the Investor confirms that the
Company has not (A) given any guarantee or representation as to the potential
success, return, effect or benefit (either legal, regulatory, tax, financial,
accounting or otherwise) an of investment in the Securities or (B) made any
representation to the Investor regarding the legality of an investment in the
Securities under applicable legal investment or similar laws or regulations. In
deciding to purchase the Securities, the Investor is not relying on the advice
or


8

--------------------------------------------------------------------------------





recommendations of the Company and the Investor has made its own independent
decision that the investment in the Securities is suitable and appropriate for
the Investor.
(d)    Status of Investor.
(i)    The Investor has such knowledge, sophistication, skill and experience in
business, financial and investment matters that the Investor is capable of
evaluating the merits and risks of an investment in the Securities, and has so
evaluated the merits and risks of such investment. With the assistance of the
Investor’s own professional advisors, to the extent that the Investor has deemed
appropriate, the Investor has made its own legal, tax, accounting and financial
evaluation of the merits and risks of an investment in the Securities and the
consequences of this Agreement. The Investor has considered the suitability of
the Securities as an investment in light of its own circumstances and financial
condition and the Investor is able to bear the risks associated with an
investment in the Securities and its authority to invest in the Securities.
(ii)    At the time the Investor was offered the Securities, the Investor was,
and as of the date hereof the Investor is, and on the Closing Date, the Investor
will be either (A) a “qualified institutional buyer” as defined in Rule 144A(a)
under the Securities Act or (B) an “accredited investor” as defined in as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7), or (a)(8) under the
Securities Act, and not required to be registered as a broker-dealer under
Section 15 of the Exchange Act. The Investor agrees to furnish any additional
information reasonably requested by the Company or any of its affiliates to
assure compliance with applicable U.S. federal and State Securities Laws in
connection with the purchase and sale of the Securities.
(iii)    The Investor hereby represents that neither it nor any of its Rule
506(d) Related Parties is a “bad actor” within the meaning of Rule 506(d) of the
Securities Act. For purposes of this Agreement a “Rule 506(d) Related Party”
means a person or entity covered by the “Bad Actor disqualification” provision
of Rule 506(d) of the Securities Act.
(e)    Restrictions on Transfer or Sale of Securities.
(i)    The Investor is acquiring the Securities solely for the Investor’s own
beneficial account, for investment purposes, and not with a view to, or for
resale in connection with, any distribution of the Securities, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable State Securities Laws and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable State Securities Laws (this representation and warranty not limiting
such Investor’s right to sell the Securities pursuant to the Registration
Statement (as defined below) or otherwise in compliance with applicable federal
law and State Securities Laws). The Investor understands


9

--------------------------------------------------------------------------------





that the Securities have not been registered under the Securities Act or any
State Securities Laws by reason of specific exemptions under the provisions
thereof which depend in part upon the investment intent of the Investor and of
the other representations made by the Investor in this Agreement. The Investor
understands that the Company is relying upon the representations and agreements
contained in this Agreement for the purpose of determining whether this
transaction meets the requirements for such exemptions.
(ii)    The Investor understands that the Securities are “restricted securities”
under applicable federal securities laws and that the Securities Act and the
rules of the Commission provide in substance that the Investor may dispose of
the Securities only pursuant to an effective registration statement under the
Securities Act or an exemption therefrom such as the exemption and safe harbor
provided under Rule 144 of the Securities Act.
(iii)    The Investor agrees that the Investor will not sell, assign, pledge,
give, transfer or otherwise dispose of the Securities or any interest therein,
or make any offer or attempt to do any of the foregoing, except pursuant to a
registration of the Securities under the Securities Act or in a transaction
which is exempt from the registration provisions of the Securities Act such as
the exemption and safe harbor provided under Rule 144 of the Securities Act;
that the certificates representing the Securities will bear a legend making
reference to the foregoing restrictions; and that the Company and its affiliates
and transfer agent shall not be required to give effect to any purported
transfer of such Securities except upon compliance with the foregoing
restrictions. The Company acknowledges and agrees that an Investor may from time
to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and, if required under the terms of such arrangement, such Purchaser
may transfer pledged or secured Securities to the pledgees or secured parties.
Such a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge.
7.    Conditions to Obligations of the Investor and the Company. The obligations
of the Investors to purchase and pay for the Securities and of the Company to
sell the Securities are subject to the satisfaction at or prior to the Closing
of the following conditions precedent:
(a)    Solely in the case of the Investors:
(i)    The representations and warranties of the Company contained in Section 5
hereof shall be true and correct as of the Closing in all material respects with
the same effect as though such representations and warranties had been made as
of the Closing.


10

--------------------------------------------------------------------------------





(ii)    No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered or promulgated by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
(iii)    Between the date of this Agreement and the Closing Date, there shall
not have been a Material Adverse Effect. For purposes of this Agreement, a
“Material Adverse Effect” means any event, change, violation, inaccuracy,
circumstance or effect that, individually or in the aggregate, has had or would
reasonably be expected to have a material adverse effect on, or result in a
material adverse change in, as the case may be, the business, operations,
properties, condition (financial or otherwise), assets, liabilities or results
of operations of the Company, except for any such events, changes, violations,
inaccuracies, circumstances or effects resulting from (w) any changes in general
economic, regulatory or political conditions, (x) any changes or events
generally affecting the industry in which the Company operates, (y) any adverse
change or effect that is caused by the announcement of the transactions
contemplated by this Agreement, or (z) any violations or other matters arising
from changes in law or GAAP; unless in any such instance such change or effect
described in (w), (x) or (z) impacts the Company in a materially
disproportionate manner relative to a preponderance of the other similar
entities impacted by such change.
(iv)    The Company shall have delivered or caused to be delivered to each
Investor evidence of the filing and acceptance of the Certificate of Designation
from the Secretary of State of the State of Delaware.
(b)    Solely in the case of the Company:
(i)    The representations and warranties of the Investors contained in Section
6 hereof shall be true and correct as of the Closing in all material respects
with the same effect as though such representations and warranties had been made
as of the Closing.
(ii)    No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered or promulgated by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
(iii)    The Stockholder Approval shall have been obtained.
8.    Covenants of the Company.
(a)    The Company hereby agrees to use reasonable best efforts (i) to maintain
the listing or quotation of the Common Stock on the Nasdaq Capital Market (or
such other


11

--------------------------------------------------------------------------------





trading market that the Company applies to have the Common Stock traded on),
(ii) as promptly as practicable following the Closing Date, to secure the
listing of the Common Shares on such trading market, and (iii) as promptly as
practicable following date on which the Stockholder Approval is obtained (the
“Stockholder Approval Date”), to secure the listing of all of the Underlying
Shares on such trading market.
(b)    The Company shall file a Current Report on Form 8-K and press release
disclosing the material terms of the transactions contemplated hereby. The
Company shall, prior to such filing, furnish to the Investors for review a copy
of such Form 8-K and press release. Such press release will be issued prior to
market open on the business day following the date of execution of this
Agreement and the Form-8-K will be filed within the time prescribed by the
regulations of the Commission.
(c)    The Company shall use its reasonable best efforts to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. For so long as any Investor holds unregistered
Securities, if the Company is not required to file reports pursuant to the
Exchange Act, it will prepare and furnish to such Investor and make publicly
available in accordance with Rule 144(c) such information as is required for
such Investor to sell the Common Shares and the Underlying Shares under Rule
144.
(d)    The Board of Directors of the Company shall use commercially reasonable
efforts as soon as possible and in any event not later than the 75th day after
the Closing Date for the purpose of obtaining the Stockholder Approval, with the
recommendation of the Company’s Board of Directors that the Charter Amendment
and the issuance of shares to the Investors be approved, and the Company shall
solicit proxies from its stockholders in connection therewith in the same manner
as all other management proposals in such proxy statement and, to the extent
authorized, all management-appointed proxyholders shall vote their proxies in
favor of such proposal.
9.    Registration Rights.
(a)    Shelf Registration.
(i)    At the request of the holders of at least a majority of the Registrable
Shares (the “Majority Investors”), the Company shall use commercially reasonable
efforts to file no later than 15 business days after the Stockholder Approval
Date (the “Filing Date”) a registration statement covering the resale of the
Common Shares and the Underlying Shares (the “Registrable Shares”) with the
Commission for an offering to be made on a continuous basis pursuant to Rule
415, or if Rule 415 is not available for offers and sales of the Registrable
Shares, by such other means of distribution of Registrable Shares as the
Majority


12

--------------------------------------------------------------------------------





Investors may reasonably specify (the “Initial Registration Statement”). The
Initial Registration Statement shall be on Form S-3 (except if the Company is
ineligible to register for resale the Registrable Shares on Form S-3, in which
case such registration shall be on another appropriate form).
(ii)    The Company shall use commercially reasonable efforts to effect the
registration (including a declaration of effectiveness thereof by the
Commission) and applicable qualifications or compliances (including, without
limitation, the execution of any required undertaking to file post-effective
amendments, appropriate qualifications or exemptions under applicable State
Securities Laws and appropriate compliance with applicable securities laws,
requirements or regulations) as promptly as practicable after the filing of the
Initial Registration Statement, but in any event prior to the date which is 90
days after the Filing Date (the “Effectiveness Date”). The Company shall, within
two (2) business days after the Effectiveness Date, file a final prospectus with
the Commission as required by Rule 424 under the Securities Act.
(iii)    In the event that all of the Registrable Shares cannot, as a result of
the rules and regulations of the Commission, be registered for resale as a
secondary offering on a single registration statement, the Company agrees to
promptly (i) inform the Investors thereof, (ii) use commercially reasonable
efforts to file amendments to the Initial Registration Statement as required by
the Commission and/or (iii) withdraw the Initial Registration Statement and use
commercially reasonable efforts to file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Shares permitted to be registered by the Commission, on Form S-3 or,
if the Company is ineligible to register for resale the Registrable Shares on
Form S-3, such other form available to register for resale the Registrable
Shares as a secondary offering; provided, however, that prior to filing such
amendment or New Registration Statement, the Company shall be obligated to use
commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Shares. In the event the Company amends
the Initial Registration Statement or files a New Registration Statement, as the
case may be, under clauses (ii) or (iii) above, the Company will use
commercially reasonable efforts to file with the Commission, as promptly as
practicable, one or more registration statements on Form S-3 or, if the Company
is ineligible to register for resale the Registrable Shares on Form S-3, such
other form available to register for resale those Registrable Shares that were
not registered for resale on the Initial Registration Statement, as amended, or
the New Registration Statement (the “Remainder Registration Statements” and,
collectively with the Initial Registration Statement and the New Registration
Statement, the “Registration Statements”).
(iv)    Notwithstanding any other provision of this Agreement, if the Commission
limits the number of Registrable Shares permitted to be registered on a
particular


13

--------------------------------------------------------------------------------





Registration Statement (and notwithstanding that the Company used diligent
efforts to advocate with the Commission for the registration of all or a greater
number of Registrable Shares), unless otherwise directed in writing by a Holder
as to its Registrable Shares, the number of Registrable Shares to be registered
on such Registration Statement will be reduced as follows:
(1)
First, the Company shall reduce or eliminate any securities to be included other
than Registrable Shares;

(2)
Second, the Company shall reduce Registrable Shares (applied to the Investors on
a pro rata basis based on the total number of unregistered Registrable Shares
held by such Investors).

In the event of a cutback hereunder, the Company shall give the Investors at
least three (3) business days prior written notice along with the calculations
as to such Investor’s allotment.
(b)    All expenses incurred by the Company in complying with Section 9(a)
hereof, including, without limitation, all registration, qualification and
filing fees, printing expenses, escrow fees, fees and expenses of counsel for
the Company, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration (but excluding the fees of
legal counsel for any Investor or holder of Registrable Shares) shall be borne
by the Company. All selling commissions applicable to the sale of Registrable
Shares and all fees and expenses of legal counsel for any Investor or holder of
Registrable Shares related to the registration and sale of the Registrable
Shares shall be borne by the Investor or holder of Registrable Shares incurring
such commissions, fees or expenses.
(c)    In the case of the registration, qualification, exemption or compliance
effected by the Company pursuant to this Agreement, the Company shall, upon
reasonable request, inform the Investors as to the status of such registration,
qualification, exemption and compliance. At its expense the Company shall:
(i)    except for such times as the Company is permitted hereunder to suspend
the use of the prospectus forming part of a Registration Statement, use its
commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under State Securities Laws which the
Company determines to obtain, continuously effective with respect to the
Investors, and to keep the applicable Registration Statement effective until the
later of (A) two (2) years from the Closing Date, (B) the date by which all the
Registrable Shares may be sold without volume or manner of sale restrictions
which may be applicable to affiliates under Rule 144, or (C) the date on which
all of the Registrable Shares are sold. The period of time during which the
Company is required hereunder to keep a Registration Statement effective is
referred to herein as the “Registration Period”;


14

--------------------------------------------------------------------------------





(ii)    advise the Investors within five (5) business days:
(1)
when a Registration Statement or any amendment thereto has been filed with the
Commission and when such Registration Statement or any post-effective amendment
thereto has become effective;

(2)
of any request by the Commission for amendments or supplements to any
Registration Statement or the prospectus included therein or for additional
information;

(3)
of the issuance by the Commission of any stop order suspending the effectiveness
of any Registration Statement or, to the Company’s knowledge, the initiation of
any proceedings for such purpose;

(4)
of the receipt by the Company of any notification with respect to the suspension
of the qualification of the Registrable Shares included therein for sale in any
jurisdiction or, to the Company’s knowledge, the initiation or threatening of
any proceeding for such purpose; and

(5)
subject to the provisions this Agreement, of the occurrence of any event that
requires the making of any changes in any Registration Statement or prospectus
so that, as of such date, the statements therein are not misleading and do not
omit to state a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in the light of the
circumstances under which they were made) not misleading;

(iii)    use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;
(iv)    if an Investor so requests in writing, promptly furnish to the Investor,
without charge, at least one copy of each Registration Statement and each
post-effective amendment thereto, including financial statements and schedules,
and, if explicitly requested, all exhibits in the form filed with the
Commission;
(v)    during the Registration Period, promptly deliver to each Investor,
without charge, as many copies of each prospectus included in a Registration
Statement and any amendment or supplement thereto as the Investor may reasonably
request in writing; and the


15

--------------------------------------------------------------------------------





Company consents to the use, consistent with the provisions hereof, of the
prospectus or any amendment or supplement thereto by the Investor of Registrable
Shares in connection with the offering and sale of the Registrable Shares
covered by a prospectus or any amendment or supplement thereto;
(vi)    during the Registration Period, if an Investor so requests in writing,
deliver to the Investor, without charge, (i) one copy of the following
documents, other than those documents available via the Commission’s EDGAR
system: (A) its annual report on Form 10-K (or similar form), (B) its definitive
proxy statement with respect to its annual meeting of stockholders, (C) each of
its quarterly reports on Form 10-Q, and (D) a copy of each full Registration
Statement (the foregoing, in each case, excluding exhibits); and (ii) if
explicitly requested, all exhibits excluded by the parenthetical to the
immediately preceding clause (D); provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system;
(vii)    prior to any public offering of Registrable Shares pursuant to any
Registration Statement, promptly take such actions as may be necessary to
register or qualify or obtain an exemption for offer and sale under State
Securities Laws of such United States jurisdictions as an Investor reasonably
request in writing; provided that the Company shall not for any such purpose be
required to qualify generally to transact business as a foreign corporation in
any jurisdiction where it is not so qualified or to consent to general service
of process in any such jurisdiction, and do any and all other acts or things
reasonably necessary or advisable to enable the offer and sale in such
jurisdictions of the Registrable Shares covered by any such Registration
Statement;
(viii)    upon the occurrence of any event contemplated by Section 9(c)(ii)(5)
above, except for such times as the Company is permitted hereunder to suspend
the use of a prospectus forming part of a Registration Statement, and taking
into account the Company’s good faith assessment of any adverse consequences to
the Company and its stockholders of the premature disclosure of such event, the
Company shall use its commercially reasonable efforts to prepare a
post-effective amendment to such Registration Statement or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Shares included therein, such
prospectus will not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;
(ix)    otherwise use its commercially reasonable efforts to comply in all
material respects with all applicable rules and regulations of the Commission
which could affect the sale of the Registrable Shares;


16

--------------------------------------------------------------------------------





(x)    use its commercially reasonable efforts to cause all Registrable Shares
to be listed on each securities exchange or market, if any, on which equity
securities issued by the Company have been listed; and
(xi)    cooperate with any broker-dealer through which an Investor proposes to
resell its Registrable Shares in such broker-dealer’s filing with the FINRA
Corporate Financing Department pursuant to FINRA Rule 5110, as requested by any
such Investor.
(d)    No Investor shall have the right to take any action to restrain, enjoin
or otherwise delay any registration pursuant to Section 9(a) hereof as a result
of any controversy that may arise with respect to the interpretation or
implementation of this Agreement.
(e)    Indemnification.
(i)    To the extent permitted by law, the Company shall indemnify each Investor
and each person controlling such Investor within the meaning of Section 15 of
the Securities Act, with respect to which any registration that has been
effected pursuant to this Agreement, against all claims, losses, damages and
liabilities (or action in respect thereof), including any of the foregoing
incurred in settlement of any litigation, commenced or threatened (subject to
Section 9(e)(iii) below), arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any Registration
Statement, prospectus, any amendment or supplement thereof, or other document
incident to any registration, qualification or compliance or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
light of the circumstances in which they were made, or any violation by the
Company of any rule or regulation promulgated by the Securities Act applicable
to the Company and relating to any action or inaction required of the Company in
connection with any such registration, qualification or compliance, and will
reimburse each Investor and each person controlling such Investor, for
reasonable legal and other out-of-pocket expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action as incurred; provided that the Company will not be liable in
any such case to the extent that any untrue statement or omission or allegation
thereof is made in reliance upon and in conformity with written information
furnished to the Company by or on behalf of such Investor for use in preparation
of any Registration Statement, prospectus, amendment or supplement; provided
however, that the Company will not be liable in any such case where the claim,
loss, damage or liability arises out of the failure of such Investor to comply
with the covenants and agreements contained in this Agreement respecting sales
of Registrable Shares, and except that the foregoing indemnity agreement is
subject to the condition that, insofar as it relates to any such untrue
statement or alleged untrue statement or omission or alleged omission made in
any preliminary prospectus but eliminated or remedied in the amended prospectus
on file with the Commission at


17

--------------------------------------------------------------------------------





the time any Registration Statement becomes effective or in an amended
prospectus filed with the Commission pursuant to Rule 424(b) which meets the
requirements of Section 10(a) of the Securities Act (each, a “Final
Prospectus”), such indemnity shall not inure to the benefit of the Investor or
any such controlling person, if a copy of a Final Prospectus furnished by the
Company to the Investor for delivery was not furnished to the person or entity
asserting the loss, liability, claim or damage at or prior to the time such
furnishing is required by the Securities Act and a Final Prospectus would have
cured the defect giving rise to such loss, liability, claim or damage.
(ii)    Each Investor will, severally and not jointly, indemnify the Company,
each of its directors and officers, and each person who controls the Company
within the meaning of Section 15 of the Securities Act, against all claims,
losses, damages and liabilities (or actions in respect thereof), including any
of the foregoing incurred in settlement of any litigation, commenced or
threatened (subject to Section 9(e)(iii) below), arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any Registration Statement, prospectus, any amendment or supplement thereof, or
other document incident to any such registration, or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in light of the
circumstances in which they were made, and will reimburse the Company, such
directors and officers, and each person controlling the Company for reasonable
legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action as
incurred, in each case to the extent, but only to the extent, that such untrue
statement or omission or allegation thereof is made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Investor for use in preparation of any Registration Statement, prospectus,
amendment or supplement. Notwithstanding the foregoing, the maximum liability of
the Investor under this section shall be limited to the proceeds received by the
Investor from the sale of Registrable Shares.
(iii)    Each party entitled to indemnification under this Section 9(e) (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party (at its expense) to assume the defense of any such
claim or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld, conditioned or delayed), and the Indemnified Party may
participate in such defense at such Indemnified Party’s expense, and provided
further that the failure of any Indemnified Party to give notice as provided
herein shall not relieve the Indemnifying Party of its obligations under this
Agreement, unless such failure is materially prejudicial to the Indemnifying
Party in


18

--------------------------------------------------------------------------------





defending such claim or litigation. An Indemnifying Party shall not be liable
for any settlement of an action or claim effected without its written consent
(which consent shall not be unreasonably withheld, conditioned or delayed). No
Indemnifying Party, in its defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed), consent to entry of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect to such claim or litigation.
(iv)    If the indemnification provided for in this Section 9(e) is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage or expense referred to therein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
thereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions which resulted in such loss, liability, claim,
damage or expense as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
Section 9(e) were determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to in the immediately preceding paragraph. Notwithstanding the provisions of
this Section 9(e), no Investor shall be required to contribute pursuant to this
Section 9(e), in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Investor from the sale of the Registrable
Shares exceeds the amount of any damages that such Investor has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.
(f)    Disclosure, Etc.
(i)    Not less than five (5) business days prior to the filing of each
Registration Statement, the Company shall furnish to each Investor copies of
such Registration Statement and all exhibits being filed therewith, and shall
consider in good faith the reasonable comments of such Investor. Notwithstanding
the foregoing sentence, the Company shall not be obligated to provide the
Investors advance copies of any universal shelf registration statement
registering securities in addition to those required hereunder. Each Investor
agrees that, upon


19

--------------------------------------------------------------------------------





receipt of any notice from the Company of the happening of any event requiring
the preparation of a supplement or amendment to a prospectus relating to
Registrable Shares so that, as thereafter delivered to the Investor, such
prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, the Investor will forthwith discontinue
disposition of Registrable Shares pursuant to a Registration Statement and
prospectus contemplated by Section 9(a) until its receipt of copies of the
supplemented or amended prospectus from the Company and, if so directed by the
Company, the Investor shall deliver to the Company all copies, other than
permanent file copies then in the Investor’s possession, of the prospectus
covering such Registrable Shares current at the time of receipt of such notice.
(ii)    Each Investor shall suspend, upon request of the Company, any
disposition of Registrable Shares pursuant to any Registration Statement and
prospectus contemplated by Section 9(a) during the occurrence or existence of
any pending corporate development with respect to the Company that the Board of
Directors of the Company believes in good faith may be material and that, in the
determination of the Board of Directors of the Company, makes it not in the best
interest of the Company to allow continued availability of a Registration
Statement or prospectus. The Company shall be entitled to exercise its right
under this paragraph to suspend the availability of a Registration Statement and
prospectus for a period not to exceed 60 calendar days (which need not be
consecutive days) in any 12-month period.
(iii)    Upon the occurrence of any event contemplated by Section 3(d), as
promptly as reasonably possible under the circumstances taking into account the
Company’s good faith assessment of any adverse consequences to the Company and
its stockholders of the premature disclosure of such event, prepare a supplement
or amendment, including a post-effective amendment, to a Registration Statement
or a supplement to the related prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Company will use its best efforts to ensure that the use of
the prospectus may be resumed as promptly as is practicable. The Company shall
be entitled to exercise its right under this Section 9(f) to suspend the
availability of a Registration Statement and prospectus for a period not to
exceed 60 calendar days (which need not be consecutive days) in any 12-month
period.
(iv)    As a condition to the inclusion of its Registrable Shares, the Investor
shall furnish to the Company such information regarding the Investor and the
distribution proposed by the Investor as the Company may reasonably request in
writing,


20

--------------------------------------------------------------------------------





including completing a Registration Statement Questionnaire in the form provided
by the Company, or as shall be required in connection with any registration
referred to in this Section 9.
(v)    Each Investor hereby covenants with the Company (i) not to make any sale
of the Registrable Shares without effectively causing the prospectus delivery
requirements under the Securities Act to be satisfied (unless such sale is
pursuant to Rule 144).
(vi)    Each Investor agrees not to take any action with respect to any
distribution deemed to be made pursuant to a Registration Statement which would
constitute a violation of Regulation M under the Exchange Act or any other
applicable rule, regulation or law.
(vii)    At the end of the Registration Period, each Investor shall discontinue
sales of shares pursuant to any Registration Statement upon receipt of notice
from the Company of its intention to remove from registration the shares covered
by any such Registration Statement which remain unsold, and the Investor shall
notify the Company of the number of shares registered which remain unsold
immediately upon receipt of such notice from the Company.
(g)    The rights to cause the Company to register Registrable Shares granted to
the Investors by the Company under Section 9(a) may be assigned by an Investor
in connection with a transfer by such Investor of all or a portion of its
Registrable Shares, provided, however, that the Investor must give the Company
at least 10 days prior notice of such transfer for such transfer to be reflected
in the Registration Statement or any amendment thereto and that (i) such
transfer may otherwise be effected in accordance with applicable securities
laws; (ii) such Investor gives prior written notice to the Company at least 10
days prior to the transfer; and (iii) such transferee agrees to comply with the
terms and provisions of this Agreement, and such transfer is otherwise in
compliance with this Agreement. Except as specifically permitted by this Section
9(g), the rights of an Investor with respect to Registrable Shares as set out
herein shall not be transferable to any other person, and any attempted transfer
shall cause all rights of such Investor therein to be forfeited.
(h)    The rights of an Investor under any provision of this Section 9 may be
waived (either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely) or
amended by an instrument in writing signed by such Investor.
10.    Legend. At the Closing, the certificates representing the Preferred
Shares sold pursuant to this Agreement, and upon issuance the certificates
representing the Underlying Shares, will be imprinted with a legend in
substantially the following form:


21

--------------------------------------------------------------------------------





THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
provided, that the Company shall (a) cause such legend to be promptly removed
once a registration statement covering the resale of any Securities is effective
under the Securities Act or if such legend is no longer required under
applicable law and (b) in connection with any sale under Rule 144, promptly (and
in any event within five (5) business days after receipt by the Company of a
request therefor accompanied by all reasonably required documentation) deliver,
or cause to be delivered, to the Investors new certificate(s) representing such
Securities that are free from all restrictive and other legends or, at the
request of an Investor, via DWAC transfer to such Investor’s account.
11.    Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.
12.    Certain Transactions. Each Investor, severally and not jointly, covenants
that neither it, nor any affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including short
sales, of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release as described in Section 8(b).


22

--------------------------------------------------------------------------------





13.    Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith; provided that, subject to the consummation of the
transactions contemplated hereby, the Company shall reimburse the Investors upon
demand for up to $50,000 of reasonable out-of-pocket expenses incurred by the
Investors, including without limitation reimbursement of reasonable attorneys’
fees, in connection with the negotiation and execution of this Agreement and the
consummation of the transactions contemplated hereby.
14.    Waiver, Amendment. Neither this Agreement nor any provisions hereof shall
be amended, waived, discharged or terminated except by an instrument in writing
signed, in the case of an amendment, by the Company and Investors holding not
less than a majority of the Registrable Shares affected by such amendment or, in
the case of a waiver, discharge or termination, by the party against whom such
waiver, discharge or termination is sought.
15.    Assignability. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. The Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Investors holding not less than a majority of the
Registrable Shares. Any Investor may assign any or all of its rights under this
Agreement to any person to whom such Investor assigns or transfers any
Securities; provided that such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions of this Agreement that
apply to the “Investors.” Additionally, at any time prior to the Closing, any
Investor may allocate any portion of his, her or its Units being purchased
hereunder to a third party reasonably acceptable to the Company (an “Additional
Investor”), provided that such Additional Investor executes a counterpart
signature page to this Agreement becoming an Investor hereunder in all respects,
including without limitation making the representations and warranties in
Section 6 of this Agreement. In the event an Additional Investor becomes a party
to this Agreement, Schedule I to this Agreement shall be updated automatically
without the need for an amendment to this Agreement.
16.    Waiver of Jury Trial. EACH OF THE COMPANY AND THE INVESTORS IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
17.    Submission to Jurisdiction. With respect to any suit, action or
proceeding relating to any offers, purchases or sales of the Securities by the
Investors (“Proceedings”), each of the Company and the Investors irrevocably
submits to the jurisdiction of the federal or state courts located in the State
of Delaware, which submission shall be exclusive unless none of such courts has
lawful jurisdiction over such Proceedings.


23

--------------------------------------------------------------------------------





18.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
19.    Section and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.
20.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.
21.    Notices. All notices and other communications provided for herein shall
be in writing and shall be deemed to have been duly given if delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid to the following addresses (or such other address as either
party shall have specified by notice in writing to the other):
If to the Company:
Yield10 Bioscience, Inc.
19 Presidential Way
Woburn, Massachusetts 01801
Attention: Oliver Peoples, CEO
Email: peoples@Yield10Bioscience.com
 
With a copy (which shall not constitute notice) to:
 
Megan N. Gates, Esq.
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
One Financial Center
Boston, Massachusetts 02111
Attention: Megan N. Gates
Email: mgates@mintz.com
 
 
If to any Investor:
The address specified in Schedule I for notices to such Investor



22.    Binding Effect. The provisions of this Agreement shall be binding upon
and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns.
23.    Survival. All representations, warranties and covenants contained in this
Agreement shall survive the Closing.
24.    Notification of Changes. Each of the Company and the Investors hereby
covenants and agrees to notify the other upon the occurrence of any event prior
to the Closing which would cause any representation, warranty, or covenant of
such party contained in this Agreement to be false or incorrect.


24

--------------------------------------------------------------------------------





25.    Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.
26.    Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under this Agreement are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance or non-performance of the obligations of any other
Investor under this Agreement. Nothing contained herein, and no action taken by
any Investor pursuant hereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated hereby.
Each Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any other Investor to be joined as an additional
party in any proceeding for such purpose. Each Investor has had the opportunity
to be represented by its own separate legal counsel in its review and
negotiation of this Agreement (including the exhibits and schedules hereto).
Except as expressly contemplated by this Agreement, the Company has elected to
provide all Investors with the same terms and Agreement for the convenience of
the Company and not because it was required or requested to do so by any of the
Investors.




25

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
YIELD10 BIOSCIENCE, INC.
 
 
 
 
By:
/s/ Oliver P. Peoples
 
Name:
Oliver P. Peoples
 
Title:
President and CEO






--------------------------------------------------------------------------------







INVESTORS:
JACK W. SCHULER
/s/ Jack W. Schuler    
Name: Jack W. Schuler
RENATE SCHULER
/s/ Renate Schuler    
Name: Renate Schuler
SCHULER FAMILY FOUNDATION
By:    /s/ Jack W. Schuler    
Name:    Jack W. Schuler
Title:    President
SCHULER GRANDCHILDREN LLC
By:    /s/ George Schuler    
Name:    George Schuler
Title:    Manager
JS GRANDCHILDREN TRUST
By:    /s/ Tino Schuler    
Name:    Tino Schuler
Title:    Co-Trustee
SCHULER DESCENDANTS TRUST
By:    /s/ Tino Schuler    
Name:    Tino Schuler
Title:    Co-Trustee
TINO HANS SCHULER TRUST
By:    /s/ Tino Schuler    
Name:    Tino Schuler
Title:    Trustee
TANYA EVA SCHULER TRUST
By:    /s/ George Schuler    
Name:    George Schuler





--------------------------------------------------------------------------------





Title:    Trustee
THERESE HEIDI SCHULER TRUST
By:    /s/ George Schuler    
Name:    George Schuler
Title:    Trustee







--------------------------------------------------------------------------------






SCHEDULE I




Investor
 


Number of
Units
 


Price per
Unit
 
Aggregate
Purchase
Price
Jack W. Schuler
 
3,155
 
$1,000.00
 


$3,155,000.00


Tino Hans Schuler Trust
 
800
 
$1,000.00
 


$800,000.00


Tanya Eva Schuler Trust
 
800
 
$1,000.00
 


$800,000.00


Therese Heidi Schuler Trust
 
695
 
$1,000.00
 


$695,000.00


Schuler Grandchildren LLC
 
100
 
$1,000.00
 


$100,000.00


JS Grandchildren Trust
 
100
 
$1,000.00
 


$100,000.00


Schuler Descendants Trust
 
100
 
$1,000.00
 


$100,000.00


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------






Exhibit A
Form of Certificate of Designation



